Citation Nr: 1643301	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  15-42 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims has since transferred to the Newark, New Jersey, RO.  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board construes the claim for service connection for PTSD as encompassing all psychiatric diagnoses.

In August 2016, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing is associated with the claims file.

The record before the Board includes the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2016, the Veteran submitted a VA Form 21-527EZ Application for Pension.  This claim has not yet been adjudicated by the RO.  It is, therefore, REFERRED for appropriate action.

The claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran confirmed at the time of her August 2016 hearing that she was in a reserve unit following her separation from active service in August 2007, and remained in the reserve unit until February 2016.  See hearing transcript at page 35.  Throughout the hearing, she reported symptoms of each of the claimed disabilities having occurred during her active duty period and in the years since.  As such, verification of the Veteran's Reserve Service, to include any dates of inactive duty for training (INACDUTRA) or active duty for training (ACDUTRA), as well as development to obtain the Reserve Service treatment records, is required in this case.  Remand is, therefore, necessary for all claims in this regard.  38 C.F.R. § 3.159(c)(2) (2015).

At the time of the Veteran's August 2016 hearing, she also reported treatment at an emergency room for sinusitis during the week prior to the hearing.  The most recent private treatment records within the claims file are dated prior to August 2016.  Furthermore, the most recent VA outpatient treatment records within the claims file are dated June 22, 2016.  VA has a duty to obtain these records.  38 C.F.R. § 3.159(c)(1) and (2) (2015).

Additional development is needed to attempt to verify the Veteran's claimed stressors.  She has reported that she saw a shipmate blown overboard while on the U.S.S. Roosevelt.  A statement submitted from a fellow shipmate, E.L.A., confirmed that during their tour on board the U.S.S. Roosevelt, they saw an accident during which a shipmate was blown into another aircraft with a metal rod protruding from it, which ripped the shipmate's face off.  The statement confirmed the Veteran's presence at the scene.  The Veteran also reported witnessing a suicide as a shipmate jumped to his death off of the flight deck of the ship while it was pier side.  E.L.A.'s statement also corroborates this report.in the ship yards.  E.L.A.'s statement confirmed the Veteran's presence onboard the ship when an aircraft tire exploded near another shipmate, blowing one of his legs off and badly injuring the other.  The Veteran and E.L.A. reportedly helped clean the deck after this incident.  The Board also observes a September 2014 statement from a VA psychiatrist showing consistent reports of the in-service stressors.  In August 2014, the RO submitted a memorandum into the claims file documenting its determination that there was no evidence sufficient to send the stressors to the Joint Services Records Research Center (JSRRC) for verification, because deck logs from the U.S.S. Roosevelt do not show such incidents, and because the Veteran reported not seeing anyone killed or wounded in a February 2006 Post-Deployment examination, the report of which is in the record.  This does not negate the presence of the current contentions of seeing very specific stressful events during service, which have been corroborated by a buddy statement.  This matter is remanded in order for the RO to undertake appropriate development to verify the Veteran's claimed stressors.

The Veteran has not been afforded examinations.  The July 2016 VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination focused primarily on the already service connected allergic rhinitis.  The Veteran has specifically claimed sinusitis as a separate disability from allergic rhinitis.  See hearing transcript at page 13.  On remand, examination for each of the claimed disabilities should occur.  38 C.F.R. § 3.159(c)(4) (2015); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, records were added to the claims file by both the Veteran and the RO since the September 2015 statement of the case.  The Veteran explicitly waived initial consideration by the RO of some of the evidence submitted, but not of certain records, to include a VA treatment records and a July 2016 VA examination report, which were added to the file by the RO.  The RO must review the additional evidence received and issue an SSOC prior to the Board's adjudication of the claims on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain the updated records related to her private treatment for the disabilities claimed.  If the Veteran provides this authorization, assist her by attempting to obtain these relevant private treatment records.  Associate all records obtained with the claims file.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.
 
2.  Obtain VA treatment records related to treatment of psychiatric, sinusitis and sleep apnea disabilities from June 22, 2016, to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Obtain service treatment records for the Veteran's period of reported reserve service between August 2007 and February 2016; and verify the nature of any service when treatment records show sinus, psychiatric or sleep disorders.
 
4.  The RO/AMC should attempt to verify the Veteran's claimed in-service stressors (briefly summarized in the narrative portion of this Remand, above) through the JSRRC and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any sinus disorder present at any time since 2014 (even if not shown on the current examination) is related to a disease or injury in service, including the service connected rhinitis.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

The examiner should include a discussion of the Veteran's contention that her sinusitis is a separate and distinct disability than the already service connected allergic rhinitis.

If a sinus disorder has been present at any time since 2014, as separate from the already service-connected allergic rhinitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sinus disorder had its onset during the Veteran's active service, during any period of ACDUTRA or INACDUTRA, or is otherwise the result of any in-service disease or injury.  If it had its onset during INACDUTRA, the examiner should clarify whether the sinus disorder is the result of an injury.

The examiner should also provide an opinion whether any current sinus disorder was caused or aggravated by the service connected rhinitis.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the various buddy statements provided.

6.  Once the record is developed to the extent possible, afford the Veteran a VA psychiatric examination to assess whether any current psychiatric disability (a disability shown at any time since 2014, even if not shown on the current examination), including PTSD had its onset in active service or ACDUTRA; is otherwise the result of a disease or injury (including a stressor) in such service; or is the result of an injury in INACDUTRA.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include (a) the Veteran's reported stressors, (b) the various statements corroborating certain in-service stressful incidents reported by the Veteran, (c) the Veteran's hearing testimony, and (d) the September 2014 VA psychiatrist assessment.  

7.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any current sleep disorder (one present at any time since 2014).  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

If a current sleep disorder is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder had its onset in active service or ACDUTRA; is otherwise the result of a disease or injury in such service; or is the result of an injury in INACDUTRA.  .

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the various buddy statements provided.

8.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

